Citation Nr: 0727649	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative changes of the cervical spine.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a disfigurement of the face, to include scars.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for a disfigurement of the neck, to include scars.  

4.  Entitlement to a compensable disability evaluation for 
residuals of a cerebral concussion.  

5.  Entitlement to service connection for a disability 
manifested by numbness in the bilateral upper extremities.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The veteran was scheduled for a Travel Board Hearing before a 
Veterans Law Judge.  He failed to appear as requested, and as 
he has not shown good cause for his absence, his request is 
deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) 
(2006).

The record appears to raise the issue of service connection 
for a psychiatric disorder, to include depression, as 
secondary to the veteran's service-connected residual 
concussion.  The matter is referred to the RO for 
clarification and appropriate action.  

The issue of entitlement to service connection or a separate 
compensable rating for a disability manifested by numbness in 
the bilateral upper extremities is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.

FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifested by osteoarthritis, degenerative disc disease, 
pain and functional limitation, to include significant 
limitation of motion of the neck; it is not productive of 
ankylosis and does not require physician-prescribed bed rest.    

2.  The veteran's service-connected facial scars are not 
manifested by two or more characteristics of disfigurement on 
either the face or neck; his laceration scars are well-
healed, asymptomatic with no more than minimal disfigurement.  

3.  It is at least as likely as not that the veteran's 
service-connected concussion is manifested by headaches and 
dizziness; there is no objective evidence of brain trauma or 
multi-infarct dementia.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for degenerative changes of the cervical spine, to 
include disc disease, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5287, 5290 (prior to September 26, 2003); Diagnostic 
Codes 5003, 5242, 5243 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for disfigurement of the face, to include scars, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7800 
(2006).  

3.  The criteria for a disability rating in excess of 10 
percent for disfigurement of the face, to include scars have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7800 
(2006).  


4.  With application of the doctrine of reasonable doubt, the 
criteria for a 10 percent evaluation for residuals of a 
concussion, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 4.124a, Diagnostic Code 8045, 4.130, 
Diagnostic Code 9304 (2006).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a January 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case.

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  The Board notes, 
however, that the Dingess notice was posted after the initial 
denial, as the precedent was not in effect at the time of the 
RO's decision.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

In this case, the timing error with respect to the Dingess 
notice requirements raises a presumption of prejudicial error 
but as explained below, such error is rebutted.  The veteran 
was provided with Dingess notification in March 2006, which, 
while temporally after the initial RO decision, did provide 
the veteran with adequate notice regarding how disability 
ratings and effective dates of award are established.  
Additionally, as the decision results in either a denial of 
the veteran's claims or a partial grant of the benefit 
sought, notice of a rating or effective date for an increased 
rating is moot.  The veteran was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  Under 
these circumstances, the presumption of prejudicial error 
against the veteran's claims is rebutted.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007). 
 
While the veteran does not have the burden of demonstrating 
prejudice (see Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007)), it is pertinent to note that the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive VA examinations to evaluate the 
disabilities at issue were conducted.  These evaluations are 
adequate for rating purposes.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).




Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Cervical Spine

The veteran contends, in essence, that his cervical spine 
disability is more disabling than currently evaluated.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  As the veteran's claim for an increased rating for 
his cervical spine disability was received by the RO on 
September 24, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
is not applicable but both the former and current  criteria 
for rating spinal diseases are otherwise applicable.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no language in the amended criteria for rating spinal 
disabilities to allow for retroactive effect.  However, none 
of the above cases or General Counsel Opinions prohibits the 
application of a prior regulation to the period on or after 
the effective date of a new regulation.  See VAOPGCPREC 3- 
2000.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) on the basis of the total duration of 
incapacitating episodes over the past 12 months, and as of 
September 26, 2003, either on the basis of the aforementioned 
incapacitating episodes or under a general rating formula for 
diseases and injuries of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  With incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the previous 12-month period, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent rating is for 
assignment.  Where the incapacitating episodes are at least 
six weeks in total duration during the previous 12 weeks, a 
60 percent evaluation, the highest available, is warranted. 
Id.  

Under the old criteria, the currently assigned 30 percent 
rating for the veteran's cervical spine disability is the 
maximum evaluation allowed for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003).  Favorable ankylosis of the cervical spine may be 
assigned a 30 percent evaluation; 40 percent may be assigned 
when unfavorable.  38 C.F.R. § 4.71a; Diagnostic Code 5287 
(prior to September 26, 2003).

Pursuant to the general rating formula in effect as of 
September 26, 2003 (applicable for both intervertebral disc 
disease and, due to demonstrated loss of range of motion 
under joint-specific criteria, degenerative joint disease) an 
evaluation of 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine; and a 
maximum 100 percent evaluation is warranted for a disability 
manifested by unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a.    

Additionally, the Board recognizes its duty to consider that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The veteran has had numerous complaints of neck pain since 
separation from the Marine Corps in the 1974.  As far as a 
diagnosis of a neck condition, radiographic reports from 
December 1991 and January 1992 assessed the veteran as having 
degenerative disc and joint disease, as well as bulging and 
protrusion in the cervical spine.  The veteran has been in 
receipt of service connection for a cervical spine disability 
since June 1996, following a May 1996 order of the Board.  

The veteran was afforded his most recent VA orthopedic 
examination in July 2004, for the purposes of evaluating the 
severity of his neck condition.  The associated report did 
not contain a finding of ankylosis, and the veteran was 
assessed as having cervical spondylosis with moderate 
impairment and limitation of motion that was "not 
substantially increased by repeated movements, however, pain 
[was] more prevalent with repeated motion."  Moreover, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 cannot support a 
higher rating because the Court of Appeals for Veterans 
Claims has held that there is no basis for a rating higher 
than the maximum scheduler rating for additional limitation 
of motion due to pain or functional loss under these 
provisions.  See VAOPGCPREC 36- 97; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As to the veteran's degenerative 
disc disease, there is no medical evidence to show that it is 
productive of incapacitation requiring bed rest prescribed by 
a physician.  

Regarding a rating for non-intervertebral disc disease spine 
disorders, specifically degenerative changes and limitation 
of motion, the veteran is already in receipt of the maximum 
evaluation allowed by this provision.  Degenerative changes 
or arthritis is rated in accordance with Diagnostic Code 
5003; however, a rating under this code is not appropriate, 
as the veteran has exhibited a loss of range of motion which 
is compensable under joint-specific guidelines.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  

The veteran does not require physician-prescribed bed rest, 
and has no finding of ankylosis in the cervical spine.  Based 
on these facts, the regulatory thresholds for a higher 
entitlement have not been met, and the veteran's claim must 
be denied.  

The question of whether the veteran has additional 
neurological disability secondary to his cervical spine 
disability that would warrant a separate compensable rating 
or service connection for additional disability is addressed 
in the remand below.  

The Board is cognizant of its duty to apply benefit of the 
doubt in favor of the veteran when there is a relative 
balance of positive and negative evidence regarding an 
outstanding issue.  As the preponderance of the evidence 
weighs against the veteran's claim, such a duty is 
inapplicable.  See 38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Analysis-Disfigurement of the Face/Neck

The veteran contends that he is entitled to a higher 
evaluation than that contemplated by his current 10 percent 
evaluations for scars on the face and on the neck 
respectively.  

The veteran was afforded a VA scar examination in January 
2004 to evaluate the severity of his facial and neck 
disfigurement.  The associated report reveals that he had a 4 
centimeter (cm) diagonal orientation scar over the right 
temple which was hyperpigmented, not hypertrophic, not 
associated with loss of subcutaneous tissue, and not 
associated with the presence of an abnormal subcutaneous 
mass.  There was a second facial scar over the lateral aspect 
of the right eyebrow measuring 5.5 cm. which was 
hyperpigmented, not hypertrophic, not associated with loss of 
subcutaneous tissue, and not associated with the presence of 
an abnormal subcutaneous mass.      

On the neck, the veteran exhibited a scar that was corrugated 
in nature, not hypertrophic, not associated with flexure 
contractures.  The scar coursed anteriorly and inferiorly on 
the right side of the neck for 6 cm. returning to an 
orientation of inferior posterior for an additional 8cm in 
length. There was no tenderness to palpation and no tissue 
loss or masses were noted.  

Diagnostic Code 7800 provides for: a rating of 10 percent for 
disfigurement of the head, face, and neck, with one 
characteristic of disfigurement; a rating of 30 percent for 
disfigurement of the head, face, and neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of 
evaluation of skin conditions under § 4.118, are as follows: 
(1) scar that is 5 or more inches (13 or more cm) in length; 
(2) scar that is at least one-quarter inch (0.6cm) wide at 
its widest part; (3) surface contour of scar that is elevated 
or depressed on palpation; (4) scar that is adherent to 
underlying tissue; (5) skin that is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm); (6) 
abnormal skin texture (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm); and (8) skin that is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm). Id.

Based on the above criteria, the veteran has not shown 
entitlement to a rating in excess of his current 10 percent.  
While there is evidence of hyperpigmented scarring, the 
veteran does not have two or more disfiguring characteristics 
either on his face or on his neck.  Accordingly, the claims 
for ratings in excess of 10 percent for the facial and neck 
scars must be denied. 

As with the cervical spine claim, the preponderance of the 
evidence is against the veteran's contentions and there is no 
duty to apply the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  

Analysis-Residual Concussion

The veteran contends, in essence, that he has residuals of a 
cerebral concussion that constitute a compensable disability.  

The veteran was afforded a VA neurological examination in 
January 2004.  A history of loss of consciousness followed by 
headaches, memory problems, disturbance of balance, and 
depressive symptoms was recorded.  The examiner stated that 
it was impossible for him to determine if the concussive 
syndrome experienced in the military (alone or in conjunction 
with pre and post service head injuries) caused the veteran's 
current symptmotology.  

It is apparent that the veteran's status-post head injury is 
symptomatic.  As his only symptoms are subjective in nature, 
he is entitled to receive a maximum 10 percent evaluation.  
Specifically, subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more and will not 
be combined with any other rating for a disability due to 
brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.   

The veteran's January 2004 neurological examination listed 
many subjective complaints such as headaches and balance 
disturbance, and while the examiner could not specifically 
tie these conditions to his service-connected brain trauma, 
such a relationship could not expressly be ruled out.  The 
Board finds that the evidence as to whether there is a 
relationship between the veteran's headaches and dizziness 
and his service-connected residual concussion is in relative 
equipoise.  With application of the benefit of the doubt 
rule, a 10 percent evaluation for his residuals of a 
concussion is warranted.

The veteran's representative has contended that the 
examination of record is inadequate, as it does not take into 
consideration psychiatric manifestations as a result of the 
head trauma.  However, as noted above, purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
which are recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under diagnostic code 9304.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  A higher than 10 
percent rating will not be assigned in the absence of a 
diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis. Id.  Under these circumstances, the 
preponderance of the evidence is against a rating in excess 
of 10 percent and as such, the doctrine of reasonable doubt 
is not applicable to this aspect of the veteran's claim.  
38 U.S.C.A. § 5107(b); Ortiz, supra.  The question of whether 
the veteran is seeking service connection for a psychiatric 
disorder secondary to his residuals of a head injury is 
referred to the RO for clarification and any action deemed 
appropriate.  See introduction above, page 2.    


ORDER

1.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative changes of the cervical spine is 
denied.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a disfigurement of the face, to include scars, is 
denied.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for a disfigurement of the neck, to include scars, is 
denied.  

4.  Entitlement to a 10 percent disability evaluation for 
residuals of a cerebral concussion, but no more than 10 
percent, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

                                                             

                                                          
REMAND

The veteran contends that he experiences numbness in his 
upper extremities, namely his hands and fingers, and that 
such is a direct result of his service-connected cervical 
spine disability.  As service connection is in effect t for 
disc disease of the spine, under 38 C.F.R. § 4.71a, 
Diagnostic code 5243,  Note: (1), a separate compensable 
rating can be granted for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

It is also pertinent to note that service connection may be 
granted where disability is proximately due to or the result 
of already service-connected disability.  38 C.F.R. § 3.310. 
Compensation is payable when service-connected disability has 
aggravated a non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc). Effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to implement the holding in 
Allen for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The RO denied the veteran's claim on a basis that there was 
no current disability manifested by numbness in his upper 
extremities.  See Brammer v. Brown, 3 Vet. App. 223 (1992).  
However, the veteran has maintained complaints of numbness in 
the upper extremities from as early as June 1991, with a VA 
clinical note recording the subjective complaint, and with a 
VA examination report listing an impression of possible C7-C8 
radiculopathy.  While this is not a definitive diagnosis, it 
is medical evidence which requires additional development.  
As such, the Board determines that the claim must be remanded 
for a comprehensive VA neurological examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied for a claim for 
a separate compensable rating for a 
neurological disability under 38 C.F.R. 
§ 4.71a, Diagnostic code 5243, Note 1 and 
a claim for service connection for 
neurological disability of the upper 
extremities secondary to a service-
connected disability of the cervical spine 
under 38 C.F.R. § 3.310.

2.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and approximate onset date or 
etiology of any neurological disability of 
the upper extremities that may be present, 
to include radiculopathy.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to provide an opinion 
on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current neurological disability 
of the upper extremities that may be 
present, to include radiculopathy, 
is causally linked to the veteran's 
service-connected cervical spine 
disability or was aggravated by his 
cervical spine disability.   

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship or a finding 
of aggravation; less likely weighs 
against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

3.  After the development requested above 
has been completed to the extent possible, 
adjudicate the claim for a separate 
compensable rating for a neurological 
disability under 38 C.F.R. § 4.71a, 
Diagnostic code 5243, Note 1 and a claim 
for service connection for neurological 
disability of the upper extremities 
secondary to a service-connected 
disability of the cervical spine under 
38 C.F.R. § 3.310.  If the benefit sought 
on appeal is denied or not granted to the 
veteran's satisfaction, the veteran should 
be furnished a supplemental statement of 
the case, which includes the applicable 
law and regulation, and given the 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


